Hayt, J.
It is contended by appellants that if upon the facts stated in the complaint appellee is entitled lo *481any relief whatever, it is not the relief decreed by the court below. As we understand his position, it is that if appellee is entitled to the deed of his property, his action should have been in the nature of replevin, rather than the equitable action pursued in this case. Since this case was decided below the cause of Henderson v. Johns, 13 Colo. 280, has been determined by this court. It was there held that the remedy at law which defeats an action in equity must be full, adequate and complete, and that equity will, at the suit of persons legally entitled to them, decree the delivery up of deeds and other instruments in writing, since damages are inadequate, and the legal actions for the recovery of possession are incomplete.
In the case at bar the insolvency of each of the defendants is alleged and proved. Under our practice, an action for claim and delivery is substituted for the common-law action of replevin, and .the judgment must be for the return of the property, or, in the alternative, for the value thereof, in case a delivery cannot be had. Under the circumstances disclosed in this case, the alternative judgment provided for by statute would be of no avail. The practice in equity of compelling the delivery to .the lawful owners of deeds and other written instruments of title rests upon sound reason, and is well supported by authority. 1 Pom. Eq. Jur. § 184 et seq., and cases cited. In section 185 the writer says: “Where the final relief is substantially a recovery of chattels, the jurisdiction embraces suits to compel the restoration or delivery of possession of specific chattels of such a peculiar, uncommon or unique character that they cannot bé replaced by means of money, and are not susceptible of being compensated for by any practicable or certain measure of damages, and in respect of which the legal actions of replevin, detinue or trover do not furnish a complete remedy. This particular exercise of the jurisdiction extends, for a like reason, to suits to compel the delivery of deeds, muniments of title, and .other written *482inst.mmp.nt.fl, the value of which cannot, with any reasonable certainty, be estimated in money.”
If plaintiff has shown a clear right to the deed in controversy, we think his right of recovery cannot be defeated, for the reason that he has resorted to an action in the nature of a suit in equity, and not an action at law.
This brings us to the consideration of the merits of the case. The court below found that the allegations of the complaint were established by the evidence, and that the matters set up by way of defense were not proven. These findings seem to be fully supported by the evidence. It is said, however, that the agreement between Carpenter and Chaffee was in reference to an interest in lands, and therefore void, for the reason that it was not in writing. Under the circumstances, this is a matter of no consequence. Chaffee, the only party entitled to make this objection, did not interpose any objection to the delivery of the deed for this reason, and the only objection made to such delivery by Mr. France, the attorney and agent of Mr. Chaffee, grew out of the claim advanced by Chaffee’s friend Williams. Whether or not France should have refused to deliver the deed for this reason is unimportant, as this claim of Williams’ was arranged satisfactorily to both Williams and Carpenter; and thereupon France delivered the deed to Williams with the express understanding and agreement that Williams was to hold the same only for the purpose of effecting a settlement with Ware, when the deed was to be delivered to appellee. At the time of the trial, although more than two years had elapsed since the papers were delivered by France to Williams, the latter had made no effort to effect a settlement with Ware. In addition to this, the evidence shows, and the court below found, that Ware was not indebted to Williams. Under these circumstances, we think the decree of the court below was right, and should be sustained.
*483The heirs at law of Chaffee are in. no way interested in this controversy, and were certainly not necessary parties to the suit. Chaffee, in his life-time, parted with his entire interest in the property, and received the consideration therefor. Great West. Min. Co. v. Woodmas of Alston Min. Co. 12 Colo. 46. The judgment must be affirmed.

Affirmed.